                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE
                              )
LIBERTARIAN PARTY OF          )
NEW HAMPSHIRE,                )
                              )
       and                    )
                              )
JO JORGENSON                  )
                              )
       and                    )
                              )
SPIKE COHEN,                  )
                              )
       and                    )
                              )
DARRYL PERRY,                 )
                              )
       and                    )
                              )
JUSTIN O’DONNELL              )
                              )
       and                    )
                              )
ZACK DUMONT                   )
                              )
       and                    )
                              )
ANDREW OLDING,                )
     Plaintiffs,              )
                              )
       v.                     )        Civil Case No.: 1:20-cv-00688
                              )
GOVERNOR CHRISTOPHER T.       )
                 SUNUNU       )
In his official capacity as   )
Governor of the               )
State of New Hampshire        )
                              )
       and                    )
                              )
WILLIAM GARDNER,              )
in his official capacity as   )
Secretary of State of the     )
State of New Hampshire,       )
        Defendant             )
                              )



                                   1
                         TABLE OF ADDITIONAL AUTHORITIES




         NOW COME the Plaintiffs, by and through their attorneys, Backus, Meyer &

Branch, LLP, and states the following Additional Authorities:

   1. Acosta v. Pablo Restrepo, 2020 WL 3495777 (D. R.I. 6/25/2020).

   2. Fair Maps Nevada v. Cegavske, 2020 WL 2798018 (D. Nev. 5/29/2020),

   3. People Not Politicians v. Clarno, 2020 WL 3960440 (D. Ore. 7/13/2020).

   4. Reclaim Idaho v. Little, 2020 WL 3490216 (D. Idaho 6/26/2020).

   5. Sawari Media LLC v. Whitmer, 2020 WL 3097266 (D. Mich. 6/11/2020), stay

         denied, 2020 WL 3603684 (6th Cir., 7/2/2020).

   6. The Constitution Party of Virginia v. Virginia Board of Elections, 2020 WL

         4001087 (E.D. Va. 7/15/2020).



                                                         Respectfully submitted,


                                                         Libertarian Party of
                                                          New Hampshire

                                                         By It’s attorneys,

                                                         Backus, Meyer & Branch, LLP

Dated:         7/23/20                          By:            /s/ Jon Meyer
                                                         Jon Meyer, NH Bar # 1744
                                                         116 Lowell Street, P.O. Box 516
                                                         Manchester, NH 03105-0516
                                                         603-668-7272
                                                         jmeyer@backusmeyer.com



                                            2
                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been delivered electronically, via
ECF/NexGen, this 23rd day of July, 2020 to all counsel of record.

                                                 /s/ Jon Meyer
                                                 Jon Meyer




                                            3
